KNOX, District Judge.
If confusion between plaintiff’s and defendants’ goods is effectually to be avoided, it is necessary that the products of one company be clearly distinguishable from those of the other. My ingenuity at phrase-making is insufficient to enable me to alight upon a legend which will, at once, satisfy the rights of plaintiff and be fully protective of the commercial requirements of defendants. 'The legend proposed by defendants would result in great advantage to them and be most harmful to plaintiff. The legend would carry the implication that plaintiff, rather than defendants, is the offending party. It must be rejected. That the legend which my decree directs be borne by defendants’ products lends itself to sales resistance must be admitted. At the same time, if the decree is to serve its purpose, the legend can hardly be less specific. Until modified or reversed by the Court of Appeals, the ddcree will have to stand.
Motion denied.